Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges after-final amendments dated 7/14/2021. With the amendments, claims 5, 7-11 and 14-23 remain pending.  Claims 5, 7-9, 11, 14 , 15, 17, and 18 are amended. Claims 20-23 have been added.  The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/14/2021, with respect to claims, as entered. have been fully considered and are persuasive.  The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.
Allowable Subject Matter
Claims 5, 7-11 and 14-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 5 is allowable for a keyboard comprising: a first heptatonic region comprising a first plurality of heptatonic operational surfaces; 
a chromatic region comprising a plurality of pentatonic operational surfaces and a third second plurality of heptatonic operational surfaces; 
a second heptatonic region comprising a third plurality of heptatonic operational surfaces; wherein the chromatic region is positioned between the first heptatonic region and second heptatonic region; and, 

In the earlier version of claim 5, the examiner rejected the claim by Kuba (U. S. Patent 888,100).  For Kuba the back heptatonic surface is raised above the keys.  Sohler (U. S. Patent 4,054,079) is a pattern of 8 flat keys and 4 raised keys. The keyboard form matches with an alternate form of musical notation also, based on 12 notes over 4 staff lines and dispensing with flats and sharps in the notation, as shown in figure 4. Because of the differences, the examiner has determined that Sohler does not teach a modification of Kuba.  In claim 5 the raised keys are not different than the standard keyboard, but offer a different playing experience. As such the examiner considers claim 5 to be non-obvious with respect to closest related prior art. 
Claims 7-10 are allowable for dependence on the allowable independent claim 5 and for the citation of further distinguishing subject matter.
Claim 11 is allowable for a keyboard comprising: 
a front side; 
a first heptatonic region comprising a first plurality of heptatonic operational surfaces positioned at the front side; a chromatic region comprising a plurality of pentatonic operational surfaces and a second plurality of heptatonic operational surfaces; 
wherein the first plurality of heptatonic operational surfaces and the second plurality of heptatonic operational surfaces are connected; and; 
wherein each operational surface is, and any connected operational surface is, configured so that all parts depress in unison regardless of the location of pressing; and, 
wherein no pentatonic operational surfaces are positioned at the front side.
The previous form of claim 11 was rejected in view of a combination of Kuba and Nakagome.  Nakagome teaches: The supporting line may be located at the front of the, and further the entire key may be vertically moved by using a resilient member without using a 
As such a combination of Kuba and Nakagome appear not to be obvious over claim 11. 
Claims 14-16 are allowable for dependence on the allowable independent claim 1and for the citation of further distinguishing subject matter.
that reads on the limitation wherein each operational surface is, and any connected operational surface is, configured so that all parts depress in unison regardless of the location of pressing, but fails the limitation wherein no pentatonic operational surfaces are positioned at the front side.  The keys of the keyboard by Kuba pivot. 
Claim 17 is allowable for a keyboard comprising: 
a first heptatonic region comprising a first plurality of heptatonic operational surfaces; 
a chromatic region comprising a plurality of pentatonic operational surfaces and a second plurality of heptatonic operational surfaces; 
wherein the first plurality of heptatonic operational surfaces and the second plurality of heptatonic operational surfaces are connected; 
wherein the first plurality of heptatonic operational surfaces comprise a first length, the operational surfaces in the chromatic region comprise an average width and the first length is less than three times that average width.  
The extra limitation of claim 17 is rejected over case law, but the applicant has argued the limitation is special in that the applicant is proposing a new type of keyboard that shifts emphasis away from the first heptatonic region and to direct attention mainly on the chromatic region, by shrinking the heptatonic surfaces, and we believe this shrinking to stubs exceeds the threshold of what could be anticipated by routine skill in the art.  The examiner does not have any evidence to the contrary.  
As such claim 17 is considered non-obvious with respect to the closest related prior art. 
Claims 18-20 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claim 21 is allowable for a keyboard comprising: 
a first heptatonic region comprising a first plurality of heptatonic operational surfaces; 
a chromatic region comprising a plurality of pentatonic operational surfaces and a second plurality of heptatonic operational surfaces; and, 
a second heptatonic region comprising a third plurality of heptatonic operational surfaces; wherein the chromatic region is positioned between the first heptatonic region and the second heptatonic region; and, wherein the first plurality of heptatonic operational surfaces, the second plurality of heptatonic operational surfaces, and the third plurality of heptatonic operational surfaces are connected and not raised; and 
wherein each operational surface is, and any connected operational surface is, configured so that all parts depress in unison regardless of the location of pressing; and, 
wherein the first plurality of heptatonic operational surfaces comprise a first length, the operational surfaces in the chromatic region comprise an average width and the first length is less than three times that average width.
Claim 21 recites the key subject matter from several of the other allowable claims above. The reasons for allowance applied to claims 5, 11 and 17 also apply to claim 21. 
Claims 22-23 are allowable for dependence on the allowable independent claim 21 and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        July 30, 2021